Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 4-30-20 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Applicants incorporation by reference statement was not present on the filing date (that of the International case) and is therefore ne matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
The closest prior art to claims 1-10 and 12-17 is any one of the four US patents and PGPUBS cited by applicants. However, none of these documents teach or suggest a composition or use thereof in which the composition contains a combination of applicants B1 and at least one of B2 or B3 as in claims 1-10 and 12-17.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a1) as being anticipated by Mahabir (US 20120128910) as evidenced by Kamada et al. (US 20160083512), both cited by the examiner.
The reference discloses a composition containing polyethylene, a such as various tin and titanium salts such as would be expected to behave as lewis acids such as dibutyl tin dilaurate or tin octoate (see paragraph 27 of Kamada disclosing such materials as lewis acids) and an amine at paragraph 26.

Claim 11 is rejected under 35 U.S.C. 102(a1) as being anticipated by Sarma et al (US 5492760) as evidenced by Kamada et al. (US 20160083512), both cited by the examiner.
See Table 2 and “MB3” therein for a combination of polyethylene, dibutyl tin dilaurate and amine and note Kamada describing dibutyl tin dilaurate as a lewis acid at paragraph 27.
Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

JCM
7-19-21

/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765